Exhibit 10.5
 
PLEDGE AND CONTROL AGREEMENT


THIS PLEDGE AND CONTROL AGREEMENT dated as of SEPTEMBER 17, 2008 (as amended,
modified or restated from time to time, this “Agreement”), is by and among (a)
THERMO CREDIT, LLC, a Colorado limited liability company (together with its
successors and assigns, “Lender”); and (b) LEON NOWALSKY, an individual residing
in the State of Louisiana (“Nowalsky”), and ROBERT SORRENTINO, an individual
residing in the State of Florida (“Sorrentino” and together with Nowalsky,
jointly, severally and in solido, “Pledgor”).
 


RECITALS


WHEREAS, Lender has extended certain financial accommodations to UNITED
ESYSTEMS, INC., a Nevada corporation (“ESystems”), NETCOM DATA SOUTHERN CORP., a
Georgia corporation (“Southern”), NETCOM DATA CORP., a Georgia corporation
(“Netcom”) and UNITED CHECK SERVICES, L.L.C., a Louisiana limited liability
company (“Check Services” and together with ESystems, Southern and Netcom,
jointly, severally and in solido, “Debtor”) on the terms and conditions of that
certain LOAN, PLEDGE AND SECURITY AGREEMENT dated as of even date herewith (as
amended, modified or restated from time to time, the “Loan Agreement”), between
Debtor and Lender in the (terms not otherwise defined herein shall have the same
meanings as in the Loan Agreement);


WHEREAS, it is expressly understood among Pledgor and Lender that the execution
and delivery of this Agreement is a condition precedent to Lender’s obligation
to make the Loans under the Loan Agreement and is an integral part of the
transactions contemplated thereby; and


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:


1.           Grant of Security Interest.  Pledgor pledges, assigns and grants to
Lender a first lien security interest and lien in all right, title and interest
in and to all of the Capital Stock of ESystems (including but limited to all of
the Capital Stock listed on Schedule 1(a) attached hereto) now owned by Pledgor
and all Capital Stock of ESystems hereafter acquired in connection with the
Subordinate Indebtedness (as such term is defined in that certain SUBORDINATION
AGREEMENT dated as of even date herewith, by and among Sorrentino, Lender and
Debtor). , regardless of class or designation, and all substitutions therefor
and replacements thereof, all proceeds thereof and all rights relating thereto,
including, without limitation, any certificates representing the Capital Stock,
the right to request after the occurrence and during the continuation of an
Event of Default that such Capital Stock be registered in the name of Lender or
any of its nominees, the right to receive any certificates representing any of
the Capital Stock and the right to require that such certificates be delivered
to Lender together with undated powers or assignments of investment securities
with respect thereto, duly endorsed in blank by such Pledgor, all warrants,
options, share appreciation rights and other rights, contractual or otherwise,
in respect of such Capital Stock and of all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing (the foregoing being, the “Collateral”) as collateral for
the Indebtedness.
 
2.           Pledgor's Warranties.  Pledgor hereby represents and warrants to
Lender as follows:
 
(a)           Financing Statements; Liens and Security Interests.  No financing
statement covering the Collateral is or will be on file in any public office,
except the financing statements relating to this security interest, and no
security interest, other than the one herein created, has attached or been
perfected in the Collateral or any part thereof.  This Agreement creates a valid
first priority security interest in favor of Lender in the Collateral.  The
taking possession by the Lender of the certificates representing the Capital
Stock (if any) and all other certificates and instruments constituting
Collateral will perfect and establish the first priority of the Lender's
security interest in the Capital Stock.
 

PLEDGE AND CONTROL AGREEMENT – PAGE 1
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

(b)           Ownership.  Pledgor owns the Collateral free from any setoff,
claim, restriction, lien, security interest or encumbrance except for taxes not
yet due and payable and the security interest hereunder.  Except as set forth in
the Organizational Documents of ESystems (a true and correct copy of which is
attached hereto as Exhibit A), there are no options or other rights, contractual
or otherwise, with respect to the Capital Stock in favor of any third party and
no such options or rights shall be created until full payment and performance of
all of the Indebtedness and termination or expiration of any obligation or
commitment of Lender to make advances or loans to Debtor.
 
(c)           Power and Authority.  Pledgor has full power and authority to make
this Agreement, and all necessary consents and approvals of any persons,
entities, governmental or regulatory authorities and securities exchanges have
been obtained to effectuate the validity of this Agreement.


3.           Pledgor's Covenants.  Until full payment and performance of all of
the Indebtedness and termination or expiration of any obligation or commitment
of Lender to make advances or Loans to, unless Lender otherwise consents in
writing:
 
(a)           Agreement.  Pledgor shall perform all of its agreements herein.


(b)           Ownership of Collateral.  Pledgor shall defend the Collateral
against all claims and demands of all persons at any time claiming any interest
therein adverse to Lender.  Pledgor shall keep the Collateral free from all
liens and security interests.


(c)           Lender's Costs.  Pledgor shall pay all reasonable costs necessary
preserve, defend and enforce the security interest created by this Agreement,
and preserve, defend, enforce and collect the Collateral, including but not
limited to taxes, assessments, reasonable attorney's fees, legal expenses and
expenses of sales.  Whether the Collateral is or is not in Lender's possession,
and without any obligation to do so and without waiving Pledgor's default for
failure to make any such payment, Lender at its option may pay any such costs
and expenses and discharge encumbrances on the Collateral, and such payments
shall be a part of the Indebtedness and bear interest at the rate set out in the
Indebtedness.


(d)           Possession of Collateral.  If the Capital Stock is certificated,
Pledgor shall deliver all such certificates to Lender, and following and during
the continuation of an Event of Default, Pledgor shall deliver all other
instruments and documents which are a part of the Collateral and in Pledgor's
possession to Lender immediately, or if hereafter acquired, immediately
following acquisition, in a form suitable for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank with
signatures appropriately guaranteed in form and substance reasonably
satisfactory to Lender.


(e)           Power of Attorney.  Pledgor appoints Lender and any officer
thereof as Pledgor's attorney-in-fact with full power in Pledgor's name and on
Pledgor's behalf to do every act which Pledgor is obligated to do or may be
required to do hereunder following the occurrence and during the continuation of
an Event of Default; however, nothing in this paragraph shall be construed to
obligate Lender to take any action hereunder nor shall Lender be liable to
Pledgor for failure to take any action hereunder.  This appointment shall be
deemed a power coupled with an interest and shall not be terminable as long as
the Indebtedness is outstanding and shall not terminate on the disability or
incompetence of Pledgor.  Without limiting the generality of the foregoing,
Lender shall have the right and power following the occurrence and during the
continuation of an Event of Default, to receive, indorse and collect all checks
and other orders for the payment of money made payable to Pledgor representing
any dividend, interest payment or other distribution payable in respect of the
Collateral or any part thereof.

4.           Rights and Powers of Lender.  Lender, after an Event of Default and
during the continuation thereof, without liability to Pledgor may: take control
of proceeds, including securities received as dividends or by reason of splits;
release the Collateral in its possession to any Pledgor, temporarily or
otherwise; take control of funds generated by the Collateral, such as cash
dividends, interest and proceeds, and use same to reduce any part of the
Indebtedness; exercise all other rights which an owner of such Collateral may
exercise; and transfer any of the Collateral or evidence thereof into its own
name or that of its nominee.  Lender shall not be liable for failure to collect
any account or instruments, or for any act or omission on the part of Lender,
its officers, agents or

PLEDGE AND CONTROL AGREEMENT – PAGE 2
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

employees, except for its or their own willful misconduct or gross
negligence.  The foregoing rights and powers of Lender will be in addition to,
and not a limitation upon, any rights and powers of Lender given by law or
elsewhere in this Agreement.


5.           Indebtedness.  Upon maturity of the Indebtedness or an Event of
Default, Lender may:


(a)           Liquidation of Collateral.  Sell, or instruct any agent or broker
to sell, all or any part of the Collateral in a public or private sale, direct
any agent or broker to liquidate all or any part of any account and deliver all
proceeds thereof to Lender, and apply all proceeds to the payment of any or all
of the Indebtedness in such order and manner as Lender shall, in its discretion,
choose or hold such proceeds as additional Collateral for the
Indebtedness.  Lender shall have all rights with respect to the Collateral as
set forth in the Note.


(b)           Code.  All of the rights, powers and remedies of a secured
creditor under the Code or the Loan Agreement.

Pledgor specifically understands and agrees that any sale by Lender of all or
part of the Collateral pursuant to the terms of this Agreement may be effected
by Lender at times and in manners which could result in the proceeds of such
sale as being significantly and materially less than might have been received if
such sale had occurred at different times or in different manners, and Pledgor
hereby releases Lender and its officers and representatives from and against any
and all obligations and liabilities arising out of or related to the timing or
manner of any such sale.  If, in the opinion of Lender, there is any question
that a public sale or distribution of any Collateral will violate any state or
federal securities law, Lender may offer and sell such Collateral in a
transaction exempt from registration under federal securities law, and any such
sale made in good faith by Lender shall be deemed "commercially reasonable.”


6.           Limitation of Liability.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY THE OBLIGATION OR OBLIGATIONS OF PLEDGOR WITH RESPECT TO THE
INDEBTEDNESS OF DEBTOR SHALL BE SOLELY LIMITED TO THE COLLATERAL.  SHOULD THE
COLLATERAL BE INSUFFICIENT TO REPAY THE INDEBTEDNESS, PLEDGOR SHALL HAVE NO
OBLIGATION TO REPAY LENDER FOR ANY SHORTFALL.  IT IS FURTHER AGREED THAT,
NOTWITHSTANDING ANYTHING CONTAINED WITHIN THIS AGREEMENT TO THE CONTRARY AND
SPECIFICALLY BUT NOT LIMITED TO SECTION 3(C), LENDER AGREES THAT IN THE EVENT IT
IS REQUIRED TO EXERCISE ITS REMEDIES WITH RESPECT TO THE COLLATERAL, PLEDGORS
SHALL HAVE NO PERSONAL OBLIGATION TO LENDER FOR ANY COSTS INCLUDING, BUT NOT
LIMITED TO, BROKER’S COMMISSIONS, TAXES, COURT COSTS, ATTORNEY FEES, WHETHER
ASSOCIATED EITHER DIRECTLY OF INDIRECTLY WITH THE ACTIONS TAKEN BY LENDER IN
ORDER TO EFFECT THE EXERCISE OF ITS RIGHTS WITH RESPECT TO THE COLLATERAL.  ALL
SUCH COSTS ARE TO BE PAID OUT OF THE PROCEEDS, IF ANY, DERIVED FROM THE SALE OF
THE COLLATERAL OR ADDED TO THE INDEBTEDNESS OF DEBTOR.


7.           General.
 
(a)           Parties Bound.  Lender's rights hereunder shall inure to the
benefit of its successors and assigns, and in the event of any assignment or
transfer of any of the Indebtedness or the Collateral, Lender thereafter shall
be fully discharged from any responsibility with respect to the Collateral so
assigned or transferred, but Lender shall retain all rights and powers hereby
given with respect to any of the Indebtedness or the Collateral not so assigned
or transferred.  All representations, warranties and agreements of Pledgor, if
more than one, are joint and several and all shall be binding upon the
successors and assigns of Pledgor.


(b)           Waiver.  No delay of Lender in exercising any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right.  No waiver by Lender of any right hereunder or of any
default by Pledgor shall be binding upon Lender unless in writing, and no
failure by Lender to exercise any
 
PLEDGE AND CONTROL AGREEMENT – PAGE 3
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.

--------------------------------------------------------------------------------


 
power or right hereunder or waiver of any default by Pledgor shall operate as a
waiver of any other or further exercise of such right or power or of any further
default.  Each right, power and remedy of Lender as provided for herein or in
any of the loan documents related to the Indebtedness, or which shall now or
hereafter exist at law or in equity or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy.  The exercise or beginning of the exercise by Lender of any one
or more of such rights, powers or remedies shall not preclude the simultaneous
or later exercise by Lender of any or all other such rights, powers or remedies.


(c)           Notice.  Notice shall be deemed reasonable if mailed postage
prepaid at least TEN (10) days before the related action (or if the Code
elsewhere specifies a longer period, such longer period) to the address of
Pledgor set forth on the signature page hereof.  Each notice, request and demand
shall be deemed given or made, if sent by mail, upon the earlier of the date of
receipt or THREE (3) days after deposit in the U.S. Mail, first class postage
prepaid, or if sent by any other means, upon delivery.


(d)           Modifications.  No provision hereof shall be modified or limited
except by a written agreement expressly referring hereto and to the provisions
so modified or limited and signed by Pledgor and Lender.  The provisions of this
Agreement shall not be modified or limited by course of conduct or usage of
trade.


(e)           Partial Invalidity.  The unenforceability or invalidity of any
provision of this Agreement shall not affect the enforceability or validity of
any other provision herein, and the invalidity or unenforceability of any
provision of any loan document related to the Indebtedness to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.


(f)           Applicable Law and Venue.  This Agreement has been delivered in
the State of Louisiana and shall be construed in accordance with the laws of
that State. It is performable by Pledgor in the county or city of Lender's
address as set forth in the Loan Agreement and Pledgor expressly waives any
objection as to venue in any such location.  Wherever possible each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.


(g)           Financing Statement.  To the extent permitted by applicable law, a
carbon, photographic or other reproduction of this Agreement or any financing
statement covering the Collateral shall be sufficient as a financing
statement.  Pledgor hereby authorizes Lender to file a financing statement on
the Collateral without Pledgor’s signature.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
 
 
 

 
PLEDGE AND CONTROL AGREEMENT – PAGE 4
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first written above.


LENDER:
 
ADDRESS:
         
THERMO CREDIT, LLC
 
639 Loyola Ave., Suite 2565
     
New Orleans, LA 70113
 
By: /s/ JACK V. EUMONT, JR.
     
Name: Jack V. Eumont, Jr.
     
Title: Executive Vice President
             
PLEDGOR:
 
ADDRESS:
                 
/s/ LEON NOWALSKY
     
LEON NOWALSKY
                     
/s/ ROBERT SORRENTINO
 
3811 Hollow Crossing Drive
 
ROBERT SORRENTINO
 
Orlando, FL  32817
 





JOINDER OF ESYSTEMS


ESYSTEMS acknowledges, confirms and agrees to the terms and conditions of the
foregoing Agreement and that the lien of Lender on the Collateral has been
recorded on the books and records of ESystems as of the date first written
above.  ESystems hereby confirms and agrees that (i) Pledgor is the registered
owner of the Capital Stock, (ii) Pledgor not shall change the registered owner
of the Capital Stock without the prior written consent of Lender, and (iii) the
Agreement constitutes a “control agreement” under the Code.  If ESystems shall
receive instructions originated by Lender relating to the Capital Stock,
ESystems shall immediately comply with such instructions without further consent
by Pledgor or any other Person.


ESYSTEMS:
 
ADDRESS:
     
UNITED ESYSTEMS, INC.
 
15431 O’Neal Road
   
Gulfport, MS  39503
By: /s/ WALTER REID GREEN JR.
   
Name: Walter Reid Green Jr.
   
Title: Treasurer
   




PLEDGE AND CONTROL AGREEMENT – PAGE 5
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
